Exhibit 10.37

[g2017021622363996110270.jpg]

 

 

June 11, 2015

 

John Pinion

 

Re: Offer of Employment

 

Dear John,

 

On behalf of Ultragenyx Pharmaceutical Inc. (the “Company”), I am pleased to
present to you an offer of full-time employment as Chief Quality Operations
Officer/Senior Vice President, Analytical Sciences and Research.  The Company’s
Board of Directors (the “Board”) and I are excited about the important
contributions you can make by joining the Ultragenyx leadership team and are
confident that you will play a key role in our company's growth and success.  

 

In your role as Chief Quality Operations Officer, you will report directly to me
and be a member of the Executive Leadership Team (XLT).  In this role, you will
provide the leadership, strategic vision, and functional expertise required to
lead the Company to successful commercialization of its products for rare and
ultra-rare diseases on a global basis.  You will provide direction for the
overall quality operations, including QA GxP, Compliance, Validation, QC GMP, QC
Clinical and QC Research, in the achievement of its short-term and long range
business objectives.  As for all functions at Ultragenyx, the quality group is
expected to work in an integrated fashion with technical operations,
development, program management, translational research, and business
development to drive the growth and success of the company. This includes
establishing, maintaining and evolving the critical and unique strategies for
development at Ultragenyx which depend on close collaborations between
departments, and novel approaches to traditional clinical development
challenges.

 

You will also have the opportunity to participate as an executive member of the
Translational Research Management team and lead an early development
program.  In addition, you will serve on the Business Development Review forum
that will allow you to be in involved in diligence planning and review,
reviewing IP issues, reviewing license and deal terms and strategies on
collaboration agreements.  Given our growth, the XLT will also be managing the
operational details for a growing company and making critical decisions  on how
best to set up the company for success to support the business and create a work
environment so employees can thrive.

 

Compensation

 

In the regular exempt position of Chief Quality Operations Officer, the Company
shall pay you as compensation for your services an initial base salary at a
gross annual rate of $390,000 (the

 

www.ultragenyx.com

Turning good science into great medicine

1

 

--------------------------------------------------------------------------------

 

“Base Salary”).  Such Base Salary shall be payable in accordance with the
Company’s standard payroll procedures and subject to standard payroll deductions
and withholdings.  The Board or the Compensation Committee of the Board shall
review your Base Salary at least annually.  

 

In addition to your Base Salary, pursuant to the Company’s corporate bonus plan
(or such other incentive plan maintained by the Company) you will be eligible to
earn an annual bonus of up to 40% of your Base Salary based upon your
performance during the previous year as evaluated by the CEO in consultation
with the Board (or Compensation Committee of the Board) against pre-determined
individual and/or corporate performance goals.  

 

Equity Grants

 

Subject to the approval of the Compensation Committee, you will receive an
option to purchase up to an aggregate of 90,000 shares of the Company’s Common
Stock (the “Option”) pursuant to the Company’s 2014 Incentive Plan (the “Plan”).
The exercise price of the Option will be equal to the closing price per share of
Common Stock on the date of grant.

 

The Option will vest and become exercisable as follows: 1/4th of the shares
initially subject to the Option shall vest and become exercisable on the first
(1st) anniversary of the first day of your employment with the Company, and
thereafter 1/48th of the shares initially subject to the Option shall vest and
become exercisable each month until the Option is fully vested, in each case
subject to your continued employment by the Company (or its subsidiaries).  The
Option shall be governed by the Company’s standard form of stock option
agreements and the Plan.

Subject to the approval of the Compensation Committee, you will also receive a
grant of 7,500 restricted stock units (the “RSUs”) pursuant to the Plan.  The
RSUs will vest annually over a four-year period from the date of grant (i.e.,
25% of the RSUs shall vest and become exercisable on each anniversary of the
first day of your employment with the Company during the four-year period), in
each case subject to your continued employment by the Company (or its
consolidated subsidiaries).  The RSUs shall be governed by the Company’s
standard form of restricted stock unit agreement and the Plan.

Notwithstanding the foregoing, in the event that (i) the Company consummates a
Covered Transaction (as defined in the Plan), (ii) on the date such Covered
Transaction is consummated you are employed by the Company (or its subsidiaries)
and (iii) within 12 months after the date such Covered Transaction is
consummated your employment by the Company (or its successor or subsidiaries) is
terminated without Cause (as defined below) or you resign such employment due to
a Constructive Termination (as defined below), then provided such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), in addition to the severance benefits set forth
below, the vesting of any equity-based compensation awards granted to you in
connection with your employment shall accelerate with respect to 100% of the
then-unvested shares then subject to such awards.  

 

 

www.ultragenyx.com

 

2

 

--------------------------------------------------------------------------------

 

Benefits

 

You will be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its full-time regular
employees, subject to the terms and conditions of such benefits and benefit
plans.  At this time, these will include at a minimum, medical, dental and
vision insurance coverage. Coverage for these benefits begins on the 1st day of
the month following your first day of employment with the Company. Detailed
information about the benefits presently available will be provided to you on
your first day of employment.  

 

The health plan options will include 4 medical plans (2-HMO, PPO and HSA), a
dental and vision plan, life/AD&D insurance, disability and voluntary insurance
as well as a 401(k) retirement plan, with a company match of 3%.  The Company
will cover 90% of the employee benefit costs and 75% of the dependent benefits
costs.  Based on conditions and situations over time, the Company may change
specific benefits and plans from time to time, but our intent is to provide an
excellent health benefit program to our employees.

 

You will accrue vacation time at the rate of four weeks (160 hours) per year, up
to an accrual cap of 240 hours, under the terms of the Company’s PTO policy. 
You will also be eligible for 5 sick days.

 

“At Will” Employment

 

Employment with the Company is “at-will”.  This means that it is not for any
specified period of time and can be terminated by you or by the Company at any
time, with or without advance notice, and for any or no particular reason or
Cause.  It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed at any time, with or without notice in the sole
discretion of the Company.  This “at-will” nature of your employment shall
remain unchanged during your tenure as an employee, and can only be changed by
an express written agreement that is signed by you and by the Company’s CEO.

 

 

www.ultragenyx.com

 

3

 

--------------------------------------------------------------------------------

 

Severance  

 

If, at any time, your employment with the Company or its successor is terminated
without Cause, or you resign your employment due to a Constructive Termination,
then provided such termination constitutes a Separation from Service, the
Company shall: (i) extend the exercise period applicable to the Option (and to
any other options to purchase the Company’s Common Stock you then hold) such
that you will have until the date that is twelve (12) months after the date of
your Separation from Service to exercise any of the vested shares (determined as
of the date of your Separation from Service) subject to the Option (but in no
event will the exercise period be extended until later than the date of
expiration of the term of the Option as set forth in the agreement evidencing
such Option); and (ii) the Company shall pay you, as severance, the equivalent
of one (1) year of your Base Salary in effect as of the date of your Separation
from Service, subject to standard payroll deductions and withholdings (the
“Severance Amount”).  The Severance Amount will be paid in installments in the
form of continuation of your Base Salary payments, paid on the Company’s regular
payroll dates, commencing on the Company’s first regular payroll date that
follows the 60th day after such Separation from Service.  The first regular
payroll date that follows the 60th day after such Separation from Service shall
be for all accrued Base Salary for the 60-day period plus the period from the
60th day until the regular payroll date; the remainder of the Base Salary
continuation payments shall thereafter be made on the Company’s regular payroll
dates.  

 

Notwithstanding anything herein to the contrary, the receipt of any of the
severance or acceleration benefits described in this letter will be subject to
and conditioned upon: (i) your signing a separation agreement and release of
claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”) and such Separation Agreement becoming effective and irrevocable as
specified therein no later than sixty (60) days following your Separation from
Service; and (ii) your continued compliance with the terms of this letter, the
Separation Agreement, the enclosed Confidential Information and Invention
Assignment Agreement (including without limitation, your not using or disclosing
any confidential or proprietary information of the Company), and any other
agreement entered into between you and the Company.  No severance benefits of
any kind will be paid or provided, and no acceleration of vesting shall be
effective, until the Separation Agreement becomes effective.  You shall also
resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

 

Additionally, and for the avoidance of doubt, in the event that the Company
terminates your employment for Cause, or you resign your employment for any
reason other than due to a Constructive Termination, or your employment
terminates upon your death or disability, you will no longer vest in the Option
or the RSUs (or any other equity) and you will not be entitled to any severance
benefits described herein.

 

 

www.ultragenyx.com

 

4

 

--------------------------------------------------------------------------------

 

For purposes of this offer letter, “Cause” means any of the following: (i) your
gross negligence in carrying out, or material failure to carry out, your duties
for the Company (including without limitation, your failure to cooperate in any
Company investigation), after notice from the Board and a reasonable opportunity
to cure (if deemed curable); (ii) any breach of your fiduciary duties to the
Company, after notice from the Board and a reasonable opportunity to cure (if
deemed curable); (iii) conviction of, or plea of guilty or no contest to, any
felony; (iv) any act of fraud or embezzlement by you with respect to your
obligations or otherwise relating to the business of the Company; (v) your
material violation of any Company policy; (vi) your material breach of any
agreement entered into between you and the Company; or (vii) your unauthorized
use or disclosure of confidential information or trade secrets of the Company or
its affiliates.

For the purposes of this letter, “Constructive Termination” means the occurrence
of any of the following events without your written consent: (i) a material
reduction or change in your job duties, responsibilities and requirements from
your job duties, responsibilities and requirements immediately prior to such
reduction or change, taking into account the differences in job title and duties
that are normally occasioned by reason of an acquisition of one company by
another; (ii) a material reduction of your Base Salary (other than an equal,
across-the-board reduction in the compensation of all similarly-situated
employees of the Company or the surviving entity that is approved by the Board);
or (iii) a requirement that you relocate to a principal office that increases
your one-way commute by more than 50 miles relative to your immediately
preceding principal office.  Notwithstanding the foregoing, none of the
foregoing events or conditions will constitute Constructive Termination unless:
(x) you provide the Company with written objection (or notice) to the event or
condition within 30 days following the occurrence thereof, (y) the Company does
not reverse or otherwise cure the event or condition within 30 days of receiving
that written objection, and (z) you resign your employment within 30 days
following the expiration of that cure period.

Notwithstanding any other provision herein or any other plan, arrangement or
agreement to the contrary, if any of the payments or benefits provided or to be
provided by the Company or its affiliates to you or for your benefit pursuant to
the terms of this Offer Letter or otherwise (“Covered Payments”) constitute
parachute payments (“Parachute Payments”) within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and would, but for
this paragraph be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be either (i) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”) or (ii) payable in
full if your receipt on an after-tax basis of the full amount of payments and
benefits (after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax)) would
result in you receiving an amount greater than the Reduced Amount.

 

www.ultragenyx.com

 

5

 

--------------------------------------------------------------------------------

 

Any reduction pursuant to the preceding paragraph shall be made in a manner
consistent with the requirements of Section 409A of the Code and the following:
(i) the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and
(ii) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

Any such required determination shall be made in writing in good faith by an
independent accounting firm selected by the Company (the “Accountants”), which
shall provide detailed supporting calculations to the Company and you as
reasonably requested by the Company or you. The Company and you shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination. For purposes of making the
calculations and determinations required herein, the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants’ determinations
shall be final and binding on the Company and you.  The Company shall be
responsible for all fees and expenses incurred by the Accountants in connection
with the calculations required herein.

 

www.ultragenyx.com

 

6

 

--------------------------------------------------------------------------------

 

Compliance with Section 409A

 

It is intended that all of the severance benefits and other payments payable
under this letter satisfy, to the greatest extent possible, the exemptions from
the application of Code Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this letter agreement
will be construed to the greatest extent possible as consistent with those
provisions, and to the extent not so exempt, this letter (and any definitions
hereunder) will be construed in a manner that complies with Section 409A.  Any
payment by the Company under this letter agreement that is subject to Section
409A and that is contingent on a termination of employment is contingent on a
“separation from service” within the meaning of Section 409A.  Each such payment
shall be considered to be a separate payment for purposes of Section
409A.  Notwithstanding any provision to the contrary in this letter, if you are
deemed by the Company at the time of your Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to you prior to the earliest of (i) the expiration of the six-month
period measured from the date of your Separation from Service with the Company,
(ii) the date of your death, or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation.  Upon the first
business day following the expiration of such applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this paragraph shall
be paid in a lump sum to you, and any remaining payments due shall be paid as
otherwise provided herein or in the applicable agreement.  No interest shall be
due on any amounts so deferred.

 

Compliance with Company Policies

 

As an employee of the Company, you will be expected to comply with the Company’s
personnel and other policies, including but not limited to, the Company’s
policies prohibiting discrimination and unlawful harassment, conflicts of
interest and violation of applicable laws in the course of performing services
to the Company.  During your orientation, you will be provided with the
Company’s policy and procedures.

 

Full-time Services to the Company

 

The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company.  However, the Company will not preclude you
from providing services to others, so long as such services would not be to the
benefit of a competitor of the Company and will not otherwise interfere with
your ability to satisfactorily fulfill your job responsibilities to the
Company.  If you wish to perform services (for any or no form of compensation)
to any other

 

www.ultragenyx.com

 

7

 

--------------------------------------------------------------------------------

 

person or business entity while employed by the Company, please contact the CEO
and discuss your plans in advance of providing such services so that no problem
later arises that could have been avoided from the outset.  Any other such
services must be approved by the CEO and Board.

 

Conditions  

 

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 

 

•

Your ability to provide satisfactory documentary proof of your identity and
right to work in the United States of America on your first day of
employment.  Enclosed is the INS Form I-9, Employment Eligibility Verification,
the second page of which includes a description of acceptable documentary proof.

 

•

Your signed agreement to, and ongoing compliance with, the terms of the enclosed
Confidential Information and Invention Assignment Agreement without
modification.

 

•

Your consent (by your signature below) to, and results satisfactory to the
Company of, reference and background checks.  Until you have been informed in
writing by the Company that such checks have been completed and the results
satisfactory to the Company, you should defer reliance on this offer.

 

•

Your return to me of the enclosed copy of this letter, after being signed by you
without modification.  

 

No Conflicting Obligations

 

By signing and accepting this offer, you represent and warrant that:  (i) you
are not subject to any pre-existing contractual or other legal obligation with
any person, company or business enterprise which may be an impediment to or is
inconsistent with your employment with, or your providing services to, the
Company;  (ii) you have not and shall not bring onto Company premises, or use or
disclose in the course of your employment with the Company, any confidential or
proprietary information or trade secrets of another person, company or business
enterprise; (iii) you have returned all property and confidential information
belonging to any prior employer; and (iv) you are not relying on any
representations, promises or agreements not expressly contained in this letter.

 

Choice of Law and Severability

 

This letter shall be interpreted in accordance with the laws of the State of
California without giving effect to provisions governing the choice of law.  If
any provision of this letter becomes or is deemed invalid, illegal or
unenforceable in any applicable jurisdiction by reason of the scope, extent or
duration of its coverage, then such provision shall be deemed amended to the
minimum extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties,

 

www.ultragenyx.com

 

8

 

--------------------------------------------------------------------------------

 

then such provision shall be stricken and the remainder of this letter shall
continue in full force and effect.  If any provision of this letter is rendered
illegal by any present or future statute, law, ordinance or regulation
(collectively, the “Law”) then that provision shall be curtailed or limited only
to the minimum extent necessary to bring the provision into compliance with the
Law.  All the other terms and provisions of this letter shall continue in full
force and effect without impairment or limitation.

 

Entire Agreement

 

If you accept this offer, and the conditions of this offer are satisfied, this
letter and the written agreements referenced in this letter shall constitute the
complete agreement between you and the Company with respect to the initial terms
and conditions of your employment.  Any representations, promises or agreements,
whether written or oral, not contained in this letter or contrary to those
contained in this letter, that may have been made to you are expressly cancelled
and replaced by this offer letter.   Except as otherwise specified in this
letter or in the written agreements referenced in this letter, the terms and
conditions of your employment pursuant to this letter may not be changed, except
by a writing issued by the CEO with approval by the Board.

 

We look forward to you accepting this offer and a mutually rewarding
relationship.  As with all important decisions, you should make a decision
concerning this offer based on your own investigation and judgment concerning
the Company and its prospects, independent of the opinions and perspectives that
may have been shared with you by any Company employee.

If you accept this offer, please date and sign below, on the enclosed copy of
this letter and return it to me no later than June 30, 2015.  Please retain the
original of this letter for your records.   You should bring your INS Form I-9
required identification and proof of authorization to work with you on your
first day of employment.

 

We look forward to working with you on developing treatment for many rare
genetic diseases and hope you find your employment at Ultragenyx Pharmaceutical
a rewarding experience.  If you have any questions regarding this offer letter,
please feel free to contact me at (415) 483-XXXX.

 

Warm Regards,

 

/s/ Emil Kakkis

 

Emil D. Kakkis, M.D., Ph.D.

Chief Executive Officer

 

I accept the above offer:

 

Signature:

/s/ John Pinion

Dated: May 16, 2015

 

www.ultragenyx.com

 

9

 

--------------------------------------------------------------------------------

 

 

 

 

Print Name:

John R. Pinion II

 

 

 

www.ultragenyx.com

 

10

 